        Case 3:20-cv-00187-DPM Document 15 Filed 11/17/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

LEROY JOHNSON                                                   PLAINTIFF

v.                          No. 3:20-cv-187-DPM

CATHERINE DEAN, Prosecutor
and DAVID BURNETT, Prosecutor                               DEFENDANTS

                                   ORDER
     Johnson's motion to dismiss his claims against Catherine Dean
and David Burnett, Doc. 13, is granted.    FED.   R. CIV. P. 41(a). The Court
has already dismissed Johnson's claims against the other defendants.
No claims remain, and this case will be dismissed without prejudice.
Defendants' motion to dismiss, Doc. 4, is denied without prejudice as
moot.
     So Ordered.


                                    D.P. Marshall Jr.
                                    United States District Judge
